Citation Nr: 1756187	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied service connection claim for bilateral hearing loss disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from June 1958 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida.  

In November 2017, the Veteran's attorney requested an extension of time in which to file additional evidence in support of the claim on appeal.  In light of the favorable decision below, a ruling on his motion is unnecessary.  


FINDINGS OF FACT

1.  In November 2012, the Board denied a service connection claim for bilateral hearing loss disability.    

2.  Evidence received since the November 2012 Board decision relates to unestablished facts necessary to substantiate the service connection claim for bilateral hearing loss disability.      

3.  The evidence is in equipoise on the issue of whether the Veteran incurred a bilateral hearing loss disability during service. 


CONCLUSIONS OF LAW

1.  The November 2012 Board decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen Service Connection

Since July 2005, the Veteran has claimed service connection for bilateral hearing loss disability.  His original claim was denied in a February 2006 rating decision, which the Veteran appealed to the Board.  In September 2010, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which set aside the September 2010 decision.  The appeal returned to the Board for adjudication, and was again denied by the Board in a November 2012 decision.  The Veteran did not subsequently appeal to the Court the Board's denial of the service connection claim for bilateral hearing loss disability.  As such, the decision became final.  38 U.S.C. § 7104.  In that decision, the Board considered service treatment records (STRs) that are negative for hearing problems, VA and private medical evidence noting bilateral hearing loss disability, the Veteran's lay assertions regarding exposure to acoustic trauma during service, statements from his private physician linking service and hearing loss, and an April 2006 VA opinion finding service and hearing loss unrelated.  Based on this evidence, the claim was denied.       
  
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In December 2013, the Veteran again asserted service connection for bilateral hearing loss disability.  Additional evidence has been submitted into the record since the final November 2012 Board decision.  The additional evidence consists of lay assertions from the Veteran reiterating the conditions in service during which he claims to have been exposed to acoustic trauma, and January 2013 and September 2015 letters from private providers who relate in-service noise exposure to current hearing loss disability.  This evidence is of course new evidence.  Further, certain of the evidence is material evidence.  In particular, the Board finds material the January 2013 and September 2015 private letters connecting service and hearing loss disability.  This evidence is material inasmuch as it, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim regarding hearing loss.      

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Accordingly, the claim for service connection for hearing loss disability is reopened.  The merits of the claim will be addressed below.  

II.  Merits of the Service Connection Claim

The Veteran claims that he incurred hearing loss disability during service as the result of acoustic trauma.       

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  

To establish direct service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).   

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as neurological disability, to include sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Under VA guidelines, hearing loss will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a service connection finding is warranted for bilateral hearing loss disability.    

First, the evidence is in equipoise regarding whether the Veteran has a bilateral hearing loss disability.  An April 2006 VA audiology examination report indicates right ear hearing loss disability under 38 C.F.R. § 3.385, but no such disability in the left ear.  However, private audiogram reports dated in July 2005, October 2011, September 2012, and September 2015 detail bilateral hearing loss disability under 38 C.F.R. § 3.385 (e.g., auditory thresholds higher than 40 in multiple frequencies bilaterally).  

Second, the record indicates that the Veteran was exposed to acoustic trauma during active duty.  His STRs do not contain a diagnosis of hearing loss disability, or even complaints of such problems.  Further, October 1966 separation reports of medical examination and history are negative for hearing problems.  Nevertheless, twice previously, the Board recognized evidence of in-service acoustic trauma.  In its November 2012 denial of service connection for hearing loss disability and tinnitus, the Board noted the Veteran's military duties, which required that he work around dental laboratory equipment, engineer's equipment, a tank crew, and explosives.  In its September 2014 grant of service connection for tinnitus, the Board noted that the Veteran's duties during service "are generally consistent with the claimed noise exposure."  As the Veteran is competent to describe lay observable matter such as loud noises and diminished hearing, his statements are of probative value with regard to in-service noise, in-service symptoms, and symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
     
Third, the evidence is in equipoise regarding whether the in-service noise exposure relates to current hearing loss.  See Alemany and Gilbert, both supra. 

On the one hand, the April 2006 VA examiner found it unlikely that service and hearing loss disability were related.  The examiner noted the Veteran's normal hearing during service, the 40 years between service discharge and the VA examination, and noise exposure associated with the Veteran's post-service career as a dental technician.  In addition to explaining the finding, the examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  As the opinion is based on the evidence of record, and is supported by a rationale, it is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).    

Nonetheless, the record also contains four private opinions, each of which is of probative value as well.  In opinions dated in July 2005, September 2012, January 2013, and September 2015, treating specialists found the Veteran's reported in-service noise exposure related to current hearing loss disability.  The first three opinions are from treating ear, nose, and throat (ENT) specialists who indicate a several-year history of treating the Veteran.  Meanwhile, the latter opinion is provided by an audiologist who conducted the September 2015 audiogram.  In particular, the ENT specialists indicate in their opinions a familiarity with the Veteran and his medical history and condition.  As their opinions are explained and are based on the evidence of record, they are of probative value as well.  See Bloom, supra.  

Based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claim to service connection.  Rather, the evidence is in relative equipoise as to whether the hearing loss disability is related to service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     








(Continued on the next page)


ORDER

The application to reopen the claim of service connection for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is granted.  



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


